               1 HANSON BRIDGETT LLP
                 NEAL L. WOLF, SBN 202129
               2 nwolf@hansonbridgett.com
                 ANTHONY J. DUTRA, SBN 277706
               3 adutra@hansonbridgett.com
                 425 Market Street, 26th Floor
               4 San Francisco, California 94105
                 Telephone: (415) 777-3200
               5 Facsimile: (415) 541-9366

               6 Proposed Attorneys for Debtor
                 and Debtor in Possession
               7

               8
                                           UNITED STATES BANKRUPTCY COURT
               9
                                           NORTHERN DISTRICT OF CALIFORNIA
              10
                                                      OAKLAND DIVISION
              11

              12
                   In re                                          Case No. 21-40363
              13
                 CALIFORNIA-NEVADA METHODIST                      Chapter 11
              14 HOMES1,
                                                                  MOTION OF DEBTOR CALIFORNIA-
              15                 Debtor.                          NEVADA METHODIST HOMES FOR
                                                                  ENTRY OF INTERIM AND FINAL
              16                                                  ORDERS (I) AUTHORIZING USE OF
                                                                  CASH COLLATERAL; (II) GRANTING
              17                                                  ADEQUATE PROTECTION; AND (III)
                                                                  SCHEDULING FINAL HEARING
              18

              19

              20

              21

              22

              23

              24

              25

              26
                   1   The last four digits of the Debtor’s federal tax identification number are 2411. The
              27       mailing address for the Debtor is 1850 Alice Street Oakland, CA 94612.
              28
17332518.4                    MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL
             Case: 21-40363     Doc# 13    Filed: 03/16/21   Entered: 03/16/21 16:51:34     Page 1 of 32
               1         California-Nevada Methodist Homes, as debtor and debtor-in-possession (the

               2 “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11 Case”) respectfully

               3 requests that the Court enter an interim order, in the form attached as Exhibit A hereto

               4 (the “Interim Order”) and a final order, in the form attached as Exhibit B hereto (the

               5 “Final Order”), pursuant to sections 361, 363, 1107 and 1108 of title 11 of the United

               6 States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) (i) authorizing the use

               7 of cash collateral on an interim and final basis, (ii) granting adequate protection, and (iii)

               8 scheduling a final hearing.

               9
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28                                                 -2-
17332518.4                  MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13     Filed: 03/16/21   Entered: 03/16/21 16:51:34      Page 2 of 32
               1                                  INTRODUCTORY STATEMENT
               2          By this Motion, Debtor requests entry of the Interim Order and Final Order

               3 granting, among other things, authorizing the use of cash collateral on the following

               4 terms:

               5          (1)      Entities with Interest in Cash Collateral: Wilmington Trust, National
               6                   Association and Office of Statewide Health Planning and Development of

               7                   the State of California;

               8          (2)      Purpose of the Use of Cash Collateral: To be used in the ordinary
               9                   course of business for the categories of expenses listed in the Budget (as
              10                   defined below), including the payment of employee wages, employee

              11                   benefits, utilities, taxes, insurance premiums, medical supplies, and

              12                   expenses to others who in the judgment of the Debtor’s management,

              13                   provide the essential services needed to operate, maintain and insure the

              14                   Debtor’s assets as well as to retain and pay costs of professionals,

              15                   consultants and advisors who will enable the Debtor to reorganize or, if

              16                   appropriate, market the Debtor for potential sale;

              17          (3)      Duration and Other Terms: Pursuant to the terms of the Interim Order
              18                   from the Petition Date until the earlier of June 15, 2021 or the entry of the

              19                   Final Order, and thereafter pursuant to the terms of the Final Order. Use of

              20                   the cash collateral is to be consistent with the Budget and not to exceed a

              21                   10% variance from the Budget measured every 4 weeks of the Budget.

              22          (4)      Adequate Protection: Replacement liens in Debtor’s assets subject to a
              23                   Carve-Out for certain professional fees and statutory U.S. Trustee fees.

              24                   Replacement liens will be, to the extent provided by section 507(b) of the

              25                   Bankruptcy Code, an allowed superpriority administrative expense claim in

              26                   the Chapter 11 Case and any Successor Case.

              27

              28                                                   -3-
17332518.4                      MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363       Doc# 13    Filed: 03/16/21   Entered: 03/16/21 16:51:34      Page 3 of 32
               1                      MEMORANDUM OF POINTS AND AUTHORITIES
               2 I.      JURISDICTION AND VENUE
               3         This Court has jurisdiction over the subject matter of this motion (the “Motion”)
               4 pursuant to 28 U.S.C. §§ 157 and 1334, the Order Referring Bankruptcy Cases and

               5 Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal. Feb. 22, 2016), and

               6 Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the

               7 Northern District of California (the “Bankruptcy Local Rules”). Venue is proper in this

               8 Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding under

               9 28 U.S.C. § 157(b). The Debtor consents to the entry by the Court of a final order with
              10 respect to this Motion

              11 II.     BACKGROUND
              12         A.      General Background
              13         On March 16, 2021 (the “Petition Date”), the Debtor commenced the Chapter 11
              14 Case by filing a voluntary petition under chapter 11 of the Bankruptcy Code. The Debtor

              15 continues to operate its business and manage its property as a debtor in possession

              16 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No official committee of

              17 unsecured creditors has yet been appointed in the Case.

              18         Additional information about the Debtor’s business and affairs, capital structure

              19 and prepetition indebtedness, and the events leading up to the Petition Date is set forth in

              20 the Declaration of Steven Nerger in Support of Debtor’s “First Day Motions” (the “First

              21 Day Declaration”), filed contemporaneously with this Motion, which is incorporated

              22 herein by reference.

              23         B.      The State of California Issues Bonds at Debtor’s Request
              24         On or about October 1, 2015 the California Health Facilities Financing Authority

              25 (the “Authority”), a public instrumentality of the State of California, issued $32,920.000 in

              26 revenue bonds (the “Bonds”) at the request of the Debtor. In connection with the

              27 issuance of the Bonds, the Authority entered into an Indenture Agreement with

              28                                               -4-
17332518.4                    MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13   Filed: 03/16/21   Entered: 03/16/21 16:51:34    Page 4 of 32
               1 Wilmington Trust, National Association (“Wilmington”), under which Wilmington became

               2 the indenture trustee for the Bonds and representative of the bondholders.

               3         C.      Debtor Borrows the Bond Proceeds
               4         Also on or about October 1, 2015 the Debtor and various counterparties entered

               5 into a series of related transactions in connection with the issuance of the Bonds. First,

               6 the Authority and Debtor entered into a Loan Agreement under which the Authority

               7 agreed to lend the proceeds from the sale of the Bonds to the Debtor, and in return

               8 Debtor agreed to make payments to Wilmington for the payment of interest and

               9 repayment of principal to the holders of the Bonds. Second, the Debtor, the Authority,
              10 and the Office of Statewide Health Planning and Development of the State of California

              11 (“Cal-Mortgage”), a separate instrumentality of the State of California, entered into a

              12 “Contract of Insurance” whereby Cal-Mortgage agreed to insure Debtor’s repayment of

              13 the Bonds. Third, the Debtor executed two separate deeds of trust (the “Deeds of

              14 Trust”), under which it which it agreed to give Cal-Mortgage and the Authority a security

              15 interest in Debtor’s two CCRC facilities and other collateral (collectively, the “Collateral”),

              16 including, among other things, “[a]ll accounts, accounts receivable and other rights to

              17 payment of money now owned or hereafter acquired” by the Debtor, including “deposit

              18 accounts.” Fourth, the Authority assigned its rights under the Loan Agreement, the

              19 Contract of Insurance, and the Deeds of Trust to Wilmington. Fifth, Debtor, Cal-Mortgage,

              20 Wilmington, and California Bank & Trust entered into a Deposit Account Control

              21 Agreement with respect to Debtor’s bank accounts at California Bank & Trust. And sixth,

              22 Cal-Mortgage and Wilmington filed a UCC-1 financing statement declaring their security

              23 interest in the Collateral.

              24         The net effect of these interrelated transactions is that (1) the Debtor borrowed

              25 $32,920,000 in proceeds from the issuance of the Bonds (the “Bond Debt”); (2) Debtor

              26 agreed to repay the $32,920,000 Bond Debt to Wilmington with interest; (3) Cal-Mortgage

              27 agreed to guarantee Debtor’s repayment of the Bond Debt to Wilmington; and (4) Debtor

              28                                                -5-
17332518.4                    MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13    Filed: 03/16/21   Entered: 03/16/21 16:51:34     Page 5 of 32
               1 granted a security interest in its cash to Cal-Mortgage and to Wilmington to secure

               2 Debtor’s repayment of the Bond Debt.

               3         D.      The Bonds
               4         The Bonds currently accrue interest at an annual interest rate of 5%. Interest is

               5 paid to the holders of the Bonds semi-annually on January 1 and July 1 of each year. A

               6 portion of the Bonds mature annually on July 1 of each year until 2026, and thereafter a

               7 portion of the Bonds matures on July 1 in 2030, 2035, and 2045. The principal amount

               8 that matures on July 1, 2021 is $630,000. Based on the current outstanding principal

               9 balance of $30,225,000, the semiannual interest payment for the Bonds on July 1, 2021
              10 will be $755,625. Pursuant to the terms of the Loan Agreement, the Debtor is responsible

              11 for making monthly payments to Wilmington sufficient to cover 1/6 of the upcoming semi-

              12 annual interest payment and 1/12 of the principal balance scheduled to mature on the

              13 following maturity date. The Debtor has not made monthly payments on the Bond Debt

              14 since February 2020. As a result, Wilmington has drawn down on a reserve fund

              15 established when the Bonds were issued (the “Bond Reserve Fund”). The balance of

              16 the Bond Reserve Fund as of February 28, 2021 was $785,120.80, meaning that the

              17 Bond Reserve Fund is sufficient to cover the semi-annual interest payment on July 1,

              18 2021 and a portion of the principal balance that will mature on July 1, 2021, but the Bond

              19 Reserve Fund is insufficient to cover approximately $600,000 of the principal repayment

              20 due on July 1, 2021.

              21 III.    THE DEBTOR’S NEED FOR THE USE OF CASH COLLATERAL
              22         The Debtor has determined that absent the use of cash collateral, it will be unable

              23 to operate its business during the Chapter 11 Case, irreparably harming the Debtor’s

              24 estate and creditors. If the Debtor is unable, on a consistent basis, to maintain its

              25 business and demonstrate financial stability to existing and future residents, the Debtor

              26 will lose existing residents, key employees, and vendors, will be unable to attract new

              27 residents and will ultimately be forced to cease operations. This will cause harm to the

              28                                                -6-
17332518.4                    MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13   Filed: 03/16/21   Entered: 03/16/21 16:51:34     Page 6 of 32
               1 Debtor, but also to its residents who expect a continuum of quality care, potentially

               2 leaving residents without food, medical supplies, proper medical care, and other services

               3 they require. Therefore, the Debtor’s immediate access to cash collateral is necessary to

               4 preserve and maximize the value for the benefit of all parties in interest. Thus, the use of

               5 cash collateral is essential to Debtor’s continued ability to operate, maintain the value of

               6 its assets and properly care for its residents until consummation of a plan.

               7         The Debtor has an immediate and critical need to use cash collateral to pay, in

               8 accordance with the 13-week budget (“Budget”) which will be attached to the proposed

               9 Interim Order as Exhibit 1, various items in the ordinary course of business and as
              10 authorized by the Court, including employees, employee benefits, utilities, taxes,

              11 pharmacy items and dietary materials and to others who in the judgment of the Debtor’s

              12 management, provide the essential services needed to operate, maintain and insure the

              13 Debtor’s assets. In addition, the Debtor requires the use of cash collateral to retain and

              14 pay costs of professionals, consultants and advisors who will enable the Debtor to

              15 reorganize the Debtor or, if appropriate, market the Debtor for potential sale, in a manner

              16 that maximizes value for the Debtor’s estate and its creditors, as may be approved by the

              17 Court. Taken together, the services provided by all of the foregoing parties and other

              18 entities are critical to the preservation of the Debtor’s business and asset value.

              19         The Debtor reasonably believes that the Budget will be adequate, considering all

              20 available assets, to pay all administrative expenses due or accruing during the period

              21 covered by the Budget. Without use of cash collateral, the Debtor would suffer immediate

              22 and irreparable harm and the entire bankruptcy proceeding will be jeopardized to the

              23 significant detriment of the Debtor’s estate and its creditors.

              24         After considering its alternatives, the Debtor has concluded that the use of cash

              25 collateral pursuant to the terms of the Interim Order and Final Order represents the best

              26 option available to interested parties, which funds will be used to maintain the Debtor’s

              27 assets and maintain its high standards for the benefit of its residents during the Chapter

              28                                                -7-
17332518.4                  MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21   Entered: 03/16/21 16:51:34     Page 7 of 32
               1 11 Case. The Debtor believes that the terms of the use of cash collateral contained in the

               2 Interim Order and Final Order protects Wilmington and Cal-Mortgage against diminution

               3 in the value of their interests in the Collateral because the use, sale, or lease of the cash

               4 collateral will, among other things, preserve the value of the Debtor as a going concern

               5 and preserve the value of the Debtor’s facilities. The Debtor therefore believes the terms

               6 of the Interim Order and Final Order are fair and reasonable, reflect the Debtor’s exercise

               7 of prudent business judgment consistent with its fiduciary duties, and are supported by

               8 fair consideration.

               9         At a minimum, the Debtor’s inability to use cash collateral would disrupt Debtor’s
              10 operations as a going concern, would severely hamper any efforts to market the Debtor

              11 and/or its facilities for potential sale, would eliminate or significantly decrease the

              12 possibility of confirmation of a plan of reorganization, and would otherwise not be in the

              13 best interests of the Debtor, its estate, or creditors, including the residents and the

              14 bondholders.

              15         At this time, the Debtor is not contemplating the need for postpetition financing.

              16 Instead, the Debtor intends to operate its business solely on the use of the existing cash

              17 collateral. Access to existing cash collateral will provide the Debtor with the liquidity

              18 necessary to ensure that the Debtor has sufficient working capital and liquidity to operate

              19 its business, maintain its high standard of resident care, and thus preserve and maintain

              20 the value of the Debtor’s estates. Without access to such liquidity, the Debtor and its

              21 estate will face irreparable harm.

              22 IV.     RELIEF REQUESTED
              23         By this Motion, the Debtor requests that this Court enter an order pursuant to

              24 sections 361 and 363 of the Bankruptcy Code (i) authorizing the use of cash collateral on

              25 an interim and final basis, (ii) granting adequate protection in the form of replacement

              26 liens, and (iii) scheduling a final hearing on the Motion.

              27

              28                                                 -8-
17332518.4                   MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13     Filed: 03/16/21   Entered: 03/16/21 16:51:34      Page 8 of 32
               1         Pursuant to Bankruptcy Rule 4001(b)(1)(B), the following is a concise statement of

               2 the material provisions of the Interim Order:

               3                                                                                          Reference
               4   Material Terms         Summary                                                         to Interim
                                                                                                          Order
               5   4001(b)(1)(B)(i) –     Wilmington and Cal-Mortgage                                     ¶ 3.
               6   entity with interest
                   4001(b)(1)(B)(ii) –    Expenses in the ordinary course of business for                 ¶ 2; Exh. 1.
               7   purpose for use        categories of expenses listed in the Budget
               8   4001(b)(1)(B)(iii) –   The interim use of cash collateral from the Petition Date       ¶¶ 2, 9, 10.
                   material terms and     through the earlier of June 15, 2021 or the date a Final
               9   duration of use        Order is entered to fund its day-today operations,
                                          including payroll for its employees and ongoing services
              10                          to their residents. The Debtor also requests the use of
                                          cash collateral on a final basis pursuant to the terms of a
              11
                                          Budget, which currently runs through June 15, 2021,
              12                          provided, however, that Debtor may use cash collateral in
                                          excess of the aggregated amount of operating
              13                          disbursements not to exceed ten percent (10%) (the
                                          “Variance”) measured every 4 weeks of the Budget.
              14
                   4001(b)(1)(B)(iv) –    Wilmington and Cal-Mortgage are entitled to receive             ¶¶ 3, 4.
              15   liens, cash            adequate protection to the extent of any diminution in
                   payments, or other     value of its interests in the Collateral. The proposed
              16   adequate               Interim Order provides for Wilmington and Cal-Mortgage
                   protection to be       to receive replacement liens (the “Adequate Protection
              17   provided to entity     Liens”) to the same extent, validity and priority as their
                   with interest          prepetition liens (the “Prepetition Liens”).
              18

              19                          The Adequate Protection Liens shall be subject to (a)           ¶4
                                          allowed professional fees and disbursements of
              20                          professionals (i) retained by the Debtor, pursuant to
                                          Bankruptcy Code section 327 and (ii) by professionals
              21                          retained by the official committee of unsecured creditors,
                                          if any, pursuant to Bankruptcy Code section 1103(a) and
              22
                                          (b) statutory fees payable to the U.S. Trustee pursuant to
              23                          28 U.S.C. § 1930(a)(6), together with the statutory rate of
                                          interest, and any fees payable to the Clerk of the
              24                          Bankruptcy Court (collectively, the “Carve-Out”) and shall
                                          otherwise be junior only to any valid, perfected,
              25                          unavoidable liens or security interests that are superior to
                                          the Prepetition Liens in existence as of the Petition Date,
              26                          or any valid and unavoidable liens or security interests
                                          that are senior in priority to the Prepetition Liens that are
              27

              28                                                   -9-
17332518.4                  MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13     Filed: 03/16/21    Entered: 03/16/21 16:51:34       Page 9 of 32
              1                                                                                       Reference
              2   Material Terms        Summary                                                       to Interim
                                                                                                      Order
              3                         perfected subsequent to the Petition Date as permitted by
                                        section 546(b) of the Bankruptcy Code.
              4

              5   4001(b)(1)(B)(iv) –   The Adequate Protection Liens shall not be made subject       ¶4
                  liens, cash           to or pari passu with any lien or security interest
              6                         heretofore or hereinafter in the Chapter 11 Case or in any
                  payments, or other
                  adequate              other proceedings superseding or related to the Chapter
              7                         11 Case (collectively, the “Successor Case”), and shall
                  protection to be
              8   provided to entity    be valid and enforceable against any trustee appointed in
                  with interest         the Chapter 11 Case or any Successor Case, or upon the
              9   (continued)           dismissal of the Chapter 11 Case. The Adequate
                                        Protection Liens shall not be subject to sections 510, 549,
             10                         or 550 of the Bankruptcy Code. No lien or interest
                                        avoided and preserved for the benefit of the estate
             11                         pursuant to section 551 of the Bankruptcy Code shall be
                                        pari passu with or senior to the Prepetition Liens or the
             12                         Adequate Protection Liens. Notwithstanding anything else
                                        in the Interim Order to the contrary, the cash collateral
             13
                                        may be used for payment of the Carve-Out.
             14
                                        As further adequate protection Wilmington and Cal-            ¶¶ 5, 6
             15                         Mortgage shall be granted, subject to the Carve-Out, as,
                                        and to the extent provided by section 507(b) of the
             16
                                        Bankruptcy Code, an allowed superpriority administrative
             17                         expense claim in the Chapter 11 Case and any
                                        Successor Case (the “Adequate Protection
             18                         Superpriority Claims”). Except as set forth herein, the
                                        Adequate Protection Superpriority Claims shall have
             19                         priority over all administrative expense claims and
                                        unsecured claims against the Debtor or its estate, now
             20                         existing or hereafter arising, of any kind or nature
                                        whatsoever, as and to the extent provided by Bankruptcy
             21
                                        Code Section 507(b); provided, however, that the
             22                         Adequate Protection Superpriority Claims shall be subject
                                        to the Carve-Out.
             23
                                        As further adequate protection, the Debtor shall provide
             24                                                                                       ¶8
                                        to Wilmington and Cal-Mortgage (or their respective
             25                         counsels of record, if any) on Wednesday of each week
                                        (commencing with the second week after the Petition
             26                         Date), a weekly report in the same form as the Budget
                                        indicating all receipts received and disbursements made
             27                         by the Debtor in the week ending the prior Friday

             28                                                -10-
17332518.4                 MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363   Doc# 13      Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 10 of
                                                         32
              1                                                                                   Reference
              2   Material Terms       Summary                                                    to Interim
                                                                                                  Order
              3                        compared to the Budget and detailing any variances of
                                       more than 10% from the disbursements and receipts in
              4                        the Budget.
              5

              6 V.      LEGAL ARGUMENT

              7         Under section 363(c)(2) of the Bankruptcy Code, a debtor in possession may not

              8 use cash collateral unless (a) each entity that has an interest in such collateral consents;

              9 or (b) the court, after notice and a hearing, authorizes such use, sale or lease in
             10 accordance with the provisions of this section. 11 U.S.C. §363(c)(2).

             11         In the case at bar, the Court should allow the use of cash collateral because the

             12 interest of Wilmington and Cal-Mortgage are adequately protected. Section 361 of the

             13 Bankruptcy Code provides a non-exclusive list of ways to provide adequate protection,

             14 including periodic cash payments, the grant of liens on new collateral, and replacement

             15 liens. 11 U.S.C. §361. What constitutes adequate protection must be decided on a case

             16 by case basis. In re O’Connor, 808 F.2d 1393, 1396 (10th Cir. 1987). The focus of the

             17 adequate protection requirement is to protect a secured creditor from diminution in the

             18 value of its interest in the collateral during the period of use. In re Swedeland Dev. Group,

             19 Inc., 16 F.3d 552, 564 (3rd Cir. 1994).

             20         The Debtor submits that the proposed adequate protection to be provided to the

             21 Wilmington and Cal-Mortgage, specifically, the granting of the Adequate Protection Liens

             22 and the Adequate Protection Superpriority Claims, along with periodic reporting

             23 requirements, is sufficient under the particular circumstances of this Case. The Debtor

             24 submits that the proposed adequate protection is appropriate and sufficient to protect

             25 Wilmington and Cal-Mortgage from any diminution in value of their collateral. The cash

             26 collateral will be used for funding business operations and allowing the Debtor to

             27 transition into the Chapter 11 Case. Immediate access to this liquidity will permit the

             28                                               -11-
17332518.4                 MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34      Page 11 of
                                                        32
              1 Debtor to fund payroll, pay vendors, provide patient care, and otherwise continue

              2 business in the ordinary course. If Cash Collateral is not available, the Debtors will

              3 dissipate value to the detriment of Wilmington, Cal-Mortgage, and other stakeholders,

              4 including employees and patients. Thus, the use of cash collateral will protect

              5 Wilmington’s and Cal-Mortgage’s security interests by preserving the value of the

              6 Collateral. See In re Salem Plaza Assocs., 135 B.R. 753, 758 (Bankr. S.D.N.Y. 1992)

              7 (holding that a debtor’s use of cash collateral to pay operating expenses, thereby

              8 “preserv[ing] the base that generates the income stream,” provided adequate protection

              9 to the secured creditor). See also Save Power Ltd. v. Pursuit Athletic Footwear, Inc. (In re
             10 Pursuit Athletic Footwear, Inc.), 193 B.R. 713, 716 (Bankr. D. Del. 1996); In re 499 W.

             11 Warren St. Assocs., Ltd. P’ship, 142 B.R. 53, 56 (Bankr. N.D.N.Y. 1992).

             12          In light of the foregoing, the Debtor submits that the proposed adequate protection

             13 to be provided is appropriate and necessary to protect Wilmington and Cal-Mortgage

             14 against any diminution in value and is also fair and appropriate on an interim basis under

             15 the circumstances of this case and to ensure that the Debtor is able to continue using

             16 cash collateral in the near term, for the benefit of all parties in interest and its estate. In

             17 order to avoid immediate and irreparable harm and prejudice to the Debtor, its estate and

             18 all parties in interest, the Debtor requests that the Court authorize the Debtor to use cash

             19 collateral on an interim basis and schedule a hearing to consider entry of a final order.

             20 VI.      NOTICE
             21          The Debtor will serve notice of this Motion upon: (i) the Office of the United States

             22 Trustee; (ii) Debtor’s list of creditors holding the twenty (20) largest unsecured claims; (iii)

             23 the Internal Revenue Service; (iv) the United States Attorney’s Office for the Northern

             24 District of California; (v) the California Health Facilities Financing Authority; (vi) the Office

             25 of Statewide Health Planning and Development of the State of California; (vii) Wilmington

             26 Trust, National Association; and (viii) all parties who have formally appeared in this

             27 Chapter 11 Case and requested service pursuant to Bankruptcy Rule 2002. In light of

             28                                                 -12-
17332518.4                  MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13     Filed: 03/16/21 Entered: 03/16/21 16:51:34         Page 12 of
                                                          32
              1 the nature of the relief requested, the Debtor submits that no other or further notice is

              2 necessary.

              3         No prior motion for the relief requested herein has been made by the Debtor to this

              4 or any other court.

              5         WHEREFORE, the Debtor respectfully requests that this Court enter an interim

              6 order, in the form attached hereto as Exhibit A and a final order, in the form attached

              7 hereto as Exhibit B: (i) authorizing the use of cash collateral on an interim basis; (ii)

              8 granting adequate protection; (iii) scheduling a final hearing; and (iv) granting the Debtor

              9 such other and further relief as is just and proper under the circumstances.
             10

             11 DATED: March 16, 2021                            Respectfully submitted,

             12
                                                                 HANSON BRIDGETT LLP
             13

             14                                            By:        /s/ Neal L. Wolf
                                                                 NEAL L. WOLF
             15
                                                                 ANTHONY J. DUTRA
             16
                                                                 Proposed Attorneys for Debtor
             17                                                  and Debtor in Possession

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28                                               -13-
17332518.4                 MOTION OF DEBTOR FOR ORDERS AUTHORIZING USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 13 of
                                                        32
                                                                        EXHIBIT A




                                                                        EXHIBIT A
Case: 21-40363   Doc# 13   Filed: 03/16/21 Entered: 03/16/21 16:51:34    Page 14 of
                                         32
              1 HANSON BRIDGETT LLP
                NEAL L. WOLF, SBN 202129
              2 nwolf@hansonbridgett.com
                425 Market Street, 26th Floor
              3 San Francisco, California 94105
                Telephone: (415) 777-3200
              4 Facsimile: (415) 541-9366

              5 Proposed Attorneys for Debtor and Debtor in
                Possession
              6

              7

              8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
              9                                COUNTY OF SAN FRANCISCO
             10

             11 CALIFORNIA-NEVADA METHODIST                      Case No. 21-40363
                HOMES,1
             12                                                  INTERIM ORDER (A) AUTHORIZING
                          Debtor.                                POST-PETITION USE OF CASH
             13                                                  COLLATERAL, (B) GRANTING
                                                                 ADEQUATE PROTECTION, (C)
             14                                                  SCHEDULING A FINAL HEARING
                                                                 PURSUANT TO BANKRUPTCY RULE
             15                                                  4001(B), AND (D) GRANTING RELATED
                                                                 RELIEF
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26   1   The last four digits of the Debtor’s federal tax identification number are 2411. The
             27       mailing address for the Debtor is 1850 Alice Street Oakland, CA 94612.

17338880.3   28              INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL


             Case: 21-40363     Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34       Page 15 of
                                                         32
              1          Upon consideration of the motion (the “Motion”)2 of California-Nevada Methodist
              2 Homes, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter

              3 11 case (the “Chapter 11 Case”) pursuant to section 105, 361, 362, and 363 of title 11 of

              4 the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”)

              5 for entry of an interim order and final order (i) authorizing the use of cash collateral, (ii)

              6 granting adequate protection, and (iii) providing related relief; and the Court having

              7 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Order Referring

              8 Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.

              9 Feb. 22, 2016), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States
             10 District Court for the Northern District of California (the “Bankruptcy Local Rules”); and

             11 this matter being a core proceeding pursuant to 28 U.S.C. § 157; and venue of these

             12 Chapter 11 Cases and the Motion are proper in this District pursuant to 28 U.S.C. §§ 1408

             13 and 1409; and due and proper notice of the Motion was sufficient under the circumstances,

             14 and it appearing that other or further notice need not be provided; and the Court having

             15 considered the Motion and the First Day Declaration and having considered the statements

             16 of counsel and the evidence adduced with respect to the Motion at the hearing held before

             17 this Court to consider the Motion on an interim basis (the “Interim Hearing”); and the Court

             18 having found that the legal and factual bases set forth in the Motion and at the Interim

             19 Hearing establish good and sufficient just cause for the relief granted in this interim order

             20 (the “Interim Order”),

             21          IT IS HEREBY ORDERED THAT:
             22          1.     The Motion is hereby GRANTED, on an interim basis, to the extent set forth
             23 in this Interim Order. Any objections to the Motion with respect to entry of this Interim

             24 Order to the extent not withdrawn, waived or otherwise resolved, and all reservation of

             25

             26   2   Capitalized words not otherwise defined herein shall have the same meanings
             27       ascribed to such terms in the Motion.

             28                                                -2-
17338880.3                    INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13   Filed: 03/16/21 Entered: 03/16/21 16:51:34       Page 16 of
                                                        32
              1 rights included therein, are hereby denied and overruled. The rights of all parties in

              2 interest to object to the entry of a final order (the “Final Order”) on the Motion are

              3 reserved.

              4          2.     Subject to the terms and conditions set forth in this Interim Order, the

              5 Debtor is, through and including the earlier of June 15, 2021 or the entry of a Final Order

              6 on the Debtor’s use of cash collateral, authorized pursuant to Bankruptcy Code sections

              7 105, 361, 362, and 363, and Bankruptcy Rules 2002, 4001, 6003, and 9014 to use cash

              8 collateral on an interim basis. The cash collateral may only be used to fund the types and

              9 corresponding amounts of itemized expenditures contained in the budget attached hereto
             10 as Exhibit 1 (the “Budget”); provided, however, that the Debtor may use cash collateral in

             11 excess of the aggregate operating disbursements so long as the percentage of deviation

             12 of the aggregated expenses during the 4 week measuring period does not exceed ten

             13 percent (10%) (the “Variance”).

             14          3.     As adequate protection for the interest of Wilmington and Cal-Mortgage, for,

             15 and solely to the extent of, any diminution in the value of Wilmington’s and Cal-

             16 Mortgage’s respective interest in the Collateral resulting from (i) the Debtor’s use of cash

             17 collateral, (ii) the use, sale, or lease of the Collateral (other than cash collateral) pursuant

             18 to section 363(c) of the Bankruptcy Code, and (iii) the imposition of the automatic stay

             19 pursuant to section 362(a) of the Bankruptcy Code, Wilmington and Cal-Mortgage are

             20 hereby granted a continuing replacement security interest in, and lien (collectively, the

             21 “Adequate Protection Liens”), which shall have the same priority, validity, force, extent,

             22 status of perfection (if any), and effect as the prepetition liens that they replace (the

             23 “Prepetition Liens”), effective as of the Petition Date without the necessity of Wilmington

             24 or Cal-Mortgage taking any further action, upon the right, title and interest in the following

             25 property of the Debtor:

             26

             27

             28                                                 -3-
17338880.3                    INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 17 of
                                                         32
              1                a.     All pre-petition Collateral of Wilmington or Cal-Mortgage, including all

              2                       proceeds, profits, rents, and products thereof; and

              3                b.     Property acquired by the Debtor after the Petition Date, which is of

              4                       the same nature, kind, and character as the prepetition Collateral,

              5                       and all proceeds, profits, rents, and products thereof.

              6         4.     The Adequate Protection Liens shall be subject to (a) allowed professional

              7 fees and disbursements of professionals (i) retained by the Debtor, pursuant to

              8 Bankruptcy Code section 327 and (ii) by professionals retained by the official committee

              9 of unsecured creditors, if any, pursuant to Bankruptcy Code section 1103(a) and (b)
             10 statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6), together

             11 with the statutory rate of interest, and any fees payable to the Clerk of the Bankruptcy

             12 Court (collectively, the “Carve Out”) and shall otherwise be junior only to any valid,

             13 perfected, unavoidable liens or security interests that are superior to the Prepetition Liens

             14 in existence as of the Petition Date, or any valid and unavoidable liens or security

             15 interests that are senior in priority to the Prepetition Liens that are perfected subsequent

             16 to the Petition Date as permitted by section 546(b) of the Bankruptcy Code (collectively,

             17 the “Permitted Prior Liens”). Except as provided herein, the Adequate Protection Liens

             18 shall not be made subject to or pari passu with any lien or security interest heretofore or

             19 hereinafter in the Chapter 11 Case or any Successor Case, and shall be valid and

             20 enforceable against any trustee appointed in the Chapter 11 Case or any Successor

             21 Case, or upon the dismissal of the Chapter 11 Case or in any other proceedings

             22 superseding or related to any of the foregoing (collectively, the “Successor Case”). The

             23 Adequate Protection Liens shall not be subject to sections 510, 549, or 550 of the

             24 Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate

             25 pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the

             26 Prepetition Liens or the Adequate Protection Liens.

             27

             28                                                -4-
17338880.3                   INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 18 of
                                                        32
              1         5.     As further adequate protection of the interests of Wilmington and Cal-

              2 Mortgage in the Collateral against any diminution in value of such interests in the

              3 Collateral Wilmington and Cal-Mortgage are hereby granted, subject to the Carve-Out,

              4 as, and to the extent provided by section 507(b) of the Bankruptcy Code, an allowed

              5 superpriority administrative expense claim in the Chapter 11 Case and any Successor

              6 Case (the “Adequate Protection Superpriority Claims”).

              7         6.     Except as set forth herein, the Adequate Protection Superpriority Claims

              8 shall have priority over all administrative expense claims and unsecured claims against

              9 the Debtor or its estate, now existing or hereafter arising, of any kind or nature
             10 whatsoever, as and to the extent provided by Bankruptcy Code Section 507(b); provided,

             11 however, that the Adequate Protection Superpriority Claims shall be subject to the Carve-

             12 Out.

             13         7.     Nothing herein shall waive, impair, or preclude the right of the Debtor, or

             14 any other party in interest, to seek to avoid the liens of the Wilmington or Cal-Mortgage

             15 on the grounds that said liens were not perfected in a due and proper manner, or on any

             16 other appropriate grounds.

             17         8.     As additional protection for the Debtor’s use of cash collateral, the Debtor

             18 shall provide to Wilmington and Cal-Mortgage (or their respective counsels of record, if

             19 any) on Wednesday of each week (commencing with the second week after the Petition

             20 Date), a weekly report in the same form as the Budget indicating all receipts received and

             21 disbursements made by the Debtor in the week ending the prior Friday compared to the

             22 Budget and detailing any variances of more than 10% from the disbursements and

             23 receipts in the Budget.

             24         9.     Debtor’s ability to use cash collateral under this Interim Order shall

             25 terminate upon the entry of the Final Order or additional interim order regarding use of

             26 cash collateral.

             27

             28                                                -5-
17338880.3                   INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 19 of
                                                        32
              1          10.     Notwithstanding Bankruptcy Rule 4001(a)(1), this Interim Order is not

              2 stayed and shall be effective upon the date of its entry on the docket.

              3          11.     The automatic stay of section 362 of the Bankruptcy Code is hereby

              4 modified to permit the performance of each and every right and obligation set forth in this

              5 Interim Order.

              6          12.     The Debtor is hereby authorized to take such actions and to execute such

              7 documents as may be necessary to implement the relief granted by this Interim Order.

              8          13.     The Court has and will retain jurisdiction to enforce this Interim Order

              9 according to its terms.
             10          14.     The hearing to consider the entry of a Final Order on the Motion will be held

             11 on _______, 2021 at ___________ a.m/p.m. (PDST). The Debtor shall, on or before

             12 ________________, mail copies of a notice of the entry of this Interim Order, together

             13 with a copy of this Interim Order and a copy of the Motion, to the parties having been

             14 given notice of the Interim Hearing, to any party that has filed prior to such date a request

             15 for notices with this Court and to counsel for any statutory committee of unsecured

             16 creditors appointed pursuant to Bankruptcy Code section 1102, the Internal Revenue

             17 Service, all state taxing authorities in the states in which the Debtor has tax liability, any

             18 federal or state regulatory authorities governing the Debtor’s industry, the U.S. Attorney’s

             19 Office, the California Attorney General, Wilmington (or its counsel of record, if any), Cal-

             20 Mortgage (or its counsel of record, if any), and all parties asserting liens against or

             21 security interest in, any of the collateral that is addressed in this Interim Order. The notice

             22 of entry of this Interim Order shall state that any party in interest objecting to the entry of

             23 the Final Order authorizing the use of cash collateral shall file written objections with the

             24 United States Bankruptcy Court Clerk for the Northern District of California no later than

             25 4:00 p.m. (PDST) on ___________, 2021, and objections shall be served so that the

             26 same are received on or before such date to: (i) proposed counsel to the Debtor: Hanson

             27

             28                                                 -6-
17338880.3                     INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363      Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34       Page 20 of
                                                          32
              1 Bridgett LLP, 1676 N. California Blvd., Suite 620, Walnut Creek, CA 94596, Attn: Neal

              2 Wolf (nwolf@hansonbridgett.com), (ii) counsel to any statutory committee appointed in

              3 the Chapter 11 Case; and (iii) the U.S. Trustee, 450 Golden Gate Avenue, 5th Floor,

              4 Suite #05-0513 San Francisco, CA 94102, Attn: ________________).

              5                                     *** END OF ORDER ***

              6

              7

              8

              9
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28                                             -7-
17338880.3                 INTERIM ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363   Doc# 13   Filed: 03/16/21 Entered: 03/16/21 16:51:34     Page 21 of
                                                      32
                                                    EXHIBIT 1 to Exhibit A




                                                    EXHIBIT 1 to Exhibit A
Case: 21-40363   Doc# 13   Filed: 03/16/21 Entered: 03/16/21 16:51:34   Page 22 of
                                         32
                                                                                                          California-Nevada Methodist Homes
                                                                                                                  13-Week Cash Flow
                                                                                                                  Cash Flow Summary
                                                                      March                                                          April                                                                   May                                                  June                     TOTAL
                           Description               19-Mar           26-Mar            2-Apr            9-Apr           16-Apr               23-Apr           30-Apr            7-May           14-May             21-May           28-May            4-Jun              11-Jun
                                                    Projected        Projected        Projected        Projected        Projected            Projected        Projected        Projected        Projected          Projected        Projected        Projected           Projected        Projected


                                                                                                                                         REVENUE
                            Net Sales
                        Monthly Care Fees                    210              210              210              263              263                  263              263              262              262                262              262              208                 208         3,145
                            Private Fees                       52               52               52               65               65                   65               65               66               66                 66               66               52                  52          782
                              Medicare                         38               38               38               49               49                   49               49               49               49                 49               49               38                  38          581
                            Other Income                        1                1                1                1                1                    1                1                1                1                  1                1                1                   1            12
                            Misc Revenue                        2                2                2                2                2                    2                2                2                2                  2                2                2                   2           28
                    Amortization of Entrance Fees              37               37               37               46               46                   46               46               48               48                 48               48               38                  38          563
                           Admin Revenue                     -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                              Net Sales                      341              341              341              425              425                  425              425              427              427                427              427              339                 339         5,111

                                                                                                                                         RECEIPTS
                             Receipts
                          A/R Collections                    302              302              302              379              379                  379              379              379              379                379              379              301                 301         4,543
                       Other Cash Collections                                                                                                                                                                                                                                                   -
                          Cash Receipts                      302              302              302              379              379                  379              379              379              379                379              379              301                 301         4,543

                                                                                                                              DISBURSEMENTS
                      Payroll and Benefits
                              Payroll                        143              143              143              179              179                  179              179              180              180                180              180              144                 144         2,153
                           Payroll Taxes                      12               12               12               16               16                   16               16               16               16                 16               16               12                  12           186
                             Benefits                          37               37               37               48               48                   48               48               47               47                 47               47               39                  39          569
                             All Other                       -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                             Payroll                         192              192              192              243              243                  243              243              243              243                243              243              195                 195         2,907
                            Payroll%                 56.4%            56.4%            56.4%            57.1%            57.1%                57.1%            57.1%            56.8%            56.8%              56.8%            56.8%            57.4%               57.4%            56.9%

                          Operational
                         Disbursements
                             Food Service                     36               36               36               44               44                   44               44               44               44                 44               44               35                  35           530
                             Housekeeping                      3                3                3                4                4                    4                4                4                4                  4                4                3                   3             42
                                Laundry                        0                0                0                0                0                    0                0                0                0                  0                0                0                   0              3
                         Plant and Operations                 14               14               14               17               17                   17               17               17               17                 17               17               14                  14           205
                                Utilities                     23               23               23               29               29                   29               29               29               29                 29               29               23                  23           350
                                Nursing                        8                8                8                9                9                    9                9                9                9                  9                9                8                   8           113
                            Assisted Living                    1                1                1                1                1                    1                1                1                1                  1                1                1                   1              8
                             Administration                   41               41               41               52               52                   52               52               50               50                 50               50               40                  40           612
                               Marketing                       2                2                2                3                3                    3                3                3                3                  3                3                3                   3             36
                         Medical Receptionist                  0                0                0                0                0                    0                0                0                0                  0                0                0                   0              0
                               Activities                      2                2                2                3                3                    3                3                3                3                  3                3                2                   2            33
                        Medical Care Ancillary                11               11               11               14               14                   14               14               14               14                 14               14               11                  11           171
                          Inservice Education                -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                         Home Office Charges                 -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                            Social Services                      0                0                0                0                0                    0                0                0                0                  0                0                0                   0            0
                                 Misc.                       -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                   Total Operating Disbursements             140              140              140              176              176                  176              176              175              175                175              175              140                 140         2,105




3/15/20218:19 AM                                         Case: 21-40363                     Doc# 13                 Filed: 03/16/21         Entered:
                                                                                                                           CNMH Financial Package v2 03/16/21 16:51:34                                           Page 23 of                                                                        13 Week Cash Flow
                                                                                                                                    32
                                                                     March                                                            April                                                                     May                                                   June                      TOTAL
                          Description              19-Mar            26-Mar             2-Apr             9-Apr            16-Apr              23-Apr            30-Apr             7-May            14-May            21-May            28-May             4-Jun             11-Jun
                                                  Projected         Projected         Projected         Projected         Projected           Projected         Projected         Projected         Projected         Projected         Projected         Projected          Projected         Projected


                     Operating Disbursements             332               332               332               419               419                 419               419               417               417               417               417               335                335            5,013

                   Other (Income)/Expenses
                        Silverman Consulting                  6                 6                 6                10                10                  10                10                 5                 5                 5                 5                 4                  4             86
                              All Other                  -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                            Debt Service                                                                                                                                                                                                                                                             -
                         Interest Payments               -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                      Bond Principal Payments            -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                     Other Expenses/ (Income)                 6                 6                 6                10                10                  10                10                 5                 5                 5                 5                 4                  4               86

                     Total Disbursements                338               338               338               429               429                 429               429               422               422               422               422               339                339            5,099

                         Net Cash Flow                   (36)              (36)              (36)              (49)              (49)                (49)              (49)              (43)              (43)              (43)              (43)              (38)               (38)           (555)

                   Sources & Uses Summary                                                                                                                                                                                                                                                        Total
                         Implied EBITDA                  (29)              (29)              (29)              (39)              (39)                (39)              (39)              (38)              (38)              (38)              (38)              (34)               (34)            (465)
                       Accounts Receivable                    (1)               (1)               (1)               (0)               (0)                 (0)               (0)               (0)               (0)               (0)               (0)               0                  0               (4)
                        Accounts Payable                 -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                            Accruals                     -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                         Working Capital                      (1)               (1)               (1)               (0)               (0)                 (0)               (0)               (0)               (0)               (0)               (0)               0                  0               (4)
                      Debt Service and Other                                                                                                                                                                                                                                                         -
                          Interest Expense               -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                       Silverman Consulting                   (6)               (6)               (6)          (10)              (10)                (10)              (10)                   (5)               (5)               (5)               (5)               (4)                (4)         (86)
                       Other Disbursements                    (6)               (6)               (6)          (10)              (10)                (10)              (10)                   (5)               (5)               (5)               (5)               (4)                (4)         (86)

                    (Increase)/Decrease in Cash              36                36                36                49                49                  49                49                43                43                43                43                38                 38           555




3/15/20218:19 AM                                       Case: 21-40363                       Doc# 13                 Filed: 03/16/21         Entered:
                                                                                                                           CNMH Financial Package v2 03/16/21 16:51:34                                                Page 24 of                                                                         13 Week Cash Flow
                                                                                                                                    32
                                                                                             California-Nevada Methodist Homes
                                                                                                     13-Week Cash Flow
                                                                                                       Cash Rollforward
                                                             March                                                       April                                                     May                                           June
                                                                                                                                                                                                                                                   TOTAL
                      Description        12-Mar       19-Mar        26-Mar         2-Apr         9-Apr        16-Apr          23-Apr        30-Apr         7-May        14-May            21-May        28-May         4-Jun         11-Jun
                                         Actual      Projected     Projected     Projected     Projected     Projected       Projected     Projected     Projected     Projected         Projected     Projected     Projected      Projected     Projected


                                                                                                                   CASH
                         Cash
                   Balance (Beginning)        -           1,690         1,653         1,617         1,581         1,531           1,482         1,432         1,383         1,340             1,297         1,254         1,211          1,173         1,690
                        Receipts              -             302           302           302           379           379             379           379           379           379               379           379           301            301         4,543
                     Disbursements            -            (338)         (338)         (338)         (429)         (429)           (429)         (429)         (422)         (422)             (422)         (422)         (339)          (339)       (5,099)
                         Cash              1,690         1,653         1,617         1,581         1,531         1,482           1,432         1,383         1,340         1,297             1,254         1,211         1,173          1,135         1,135
                   Increase/(Decrease)        -             (36)          (36)          (36)          (49)          (49)            (49)          (49)          (43)          (43)              (43)          (43)          (38)           (38)         (555)




3/15/20218:19 AM
                                                  Case: 21-40363               Doc# 13          Filed: 03/16/21         Entered: 03/16/21 16:51:34
                                                                                                       CNMH Financial Package v2
                                                                                                                                                                               Page 25 of                                                                       Rollforwards
                                                                                                                32
                                                                        EXHIBIT B




                                                                        EXHIBIT B
Case: 21-40363   Doc# 13   Filed: 03/16/21 Entered: 03/16/21 16:51:34    Page 26 of
                                         32
              1 HANSON BRIDGETT LLP
                NEAL L. WOLF, SBN 202129
              2 nwolf@hansonbridgett.com
                425 Market Street, 26th Floor
              3 San Francisco, California 94105
                Telephone: (415) 777-3200
              4 Facsimile: (415) 541-9366

              5 Proposed Attorneys for Debtor and Debtor in
                Possession
              6

              7

              8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
              9                                COUNTY OF SAN FRANCISCO
             10

             11 CALIFORNIA-NEVADA METHODIST                      Case No. 21-40363
                HOMES,1
             12                                                  FINAL ORDER (A) AUTHORIZING
                          Debtor.                                POST-PETITION USE OF CASH
             13                                                  COLLATERAL, (B) GRANTING
                                                                 ADEQUATE PROTECTION, AND (C)
             14                                                  GRANTING RELATED RELIEF
             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
                  1   The last four digits of the Debtor’s federal tax identification number are 2411. The
             27       mailing address for the Debtor is 1850 Alice Street Oakland, CA 94612.

17339716.3
             28
                              FINAL ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34       Page 27 of
                                                         32
              1          Upon consideration of the motion (the “Motion”)2 of California-Nevada Methodist
              2 Homes, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter

              3 11 case (the “Chapter 11 Case”) pursuant to section 105, 361, 362, and 363 of title 11 of

              4 the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”)

              5 for entry of an interim order and final order (i) authorizing the use of cash collateral, (ii)

              6 granting adequate protection, and (iii) providing related relief; and the Court having

              7 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Order Referring

              8 Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.

              9 Feb. 22, 2016), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States
             10 District Court for the Northern District of California (the “Bankruptcy Local Rules”); and

             11 this matter being a core proceeding pursuant to 28 U.S.C. § 157; and venue of these

             12 Chapter 11 Cases and the Motion are proper in this District pursuant to 28 U.S.C. §§ 1408

             13 and 1409; and due and proper notice of the Motion was sufficient under the circumstances,

             14 and it appearing that other or further notice need not be provided; and the Court having

             15 considered the Motion and the First Day Declaration and having considered the statements

             16 of counsel and the evidence adduced with respect to the Motion at the hearing held before

             17 this Court to consider the Motion on an interim basis (the “Interim Hearing”); and the Court

             18 having entered an order (the “Interim Order”) granting the relief requested in the Motion

             19 on an interim basis; and notice of the hearing held before this Court to consider the Motion

             20 on a final basis (the “Final Hearing”) having been given to all appropriate parties on a

             21 timely basis in accordance with the terms and conditions of the Interim Order; and a hearing

             22 on the Final Order (the “Final Hearing”); and the Final Hearing having been conducted by

             23 the Court; and the Court having found that the legal and factual bases set forth in the

             24 Motion and at the Interim Hearing and the Final Hearing establish good and sufficient just

             25

             26
                  2   Capitalized words not otherwise defined herein shall have the same meanings
             27       ascribed to such terms in the Motion.
             28                                                -2-
17339716.3                    FINAL ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34       Page 28 of
                                                        32
              1 cause for the relief granted in this final order (the “Final Order”),

              2          IT IS HEREBY ORDERED THAT:
              3          1.     The Motion is hereby GRANTED, on an final basis, to the extent set forth in
              4 this Final Order. Any objections to the Motion with respect to entry of this Final Order to

              5 the extent not withdrawn, waived or otherwise resolved, and all reservation of rights

              6 included therein, are hereby denied and overruled.

              7          2.     Subject to the terms and conditions set forth in this Final Order, the Debtor
              8 is authorized pursuant to Bankruptcy Code sections 105, 361, 362, and 363, and

              9 Bankruptcy Rules 2002, 4001, 6003, and 9014 to use cash collateral on a final basis. The

             10 cash collateral may only be used to fund the types and corresponding amounts of

             11 itemized expenditures contained in the budget attached hereto as Exhibit 1 (the

             12 “Budget”); provided, however, that the Debtor may use cash collateral in excess of the

             13 aggregate operating disbursements so long as the percentage of deviation of the

             14 aggregated expenses during the 4 week measuring period does not exceed ten percent

             15 (10%) (the “Variance”).

             16          3.     As adequate protection for the interest of Wilmington and Cal-Mortgage, for,
             17 and solely to the extent of, any diminution in the value of Wilmington’s and Cal-

             18 Mortgage’s respective interest in the Collateral resulting from (i) the Debtor’s use of cash

             19 collateral, (ii) the use, sale, or lease of the Collateral (other than cash collateral) pursuant

             20 to section 363(c) of the Bankruptcy Code, and (iii) the imposition of the automatic stay

             21 pursuant to section 362(a) of the Bankruptcy Code, Wilmington and Cal-Mortgage are

             22 hereby granted a continuing replacement security interest in, and lien

             23 (collectively, the “Adequate Protection Liens”), which shall have the same priority,

             24 validity, force, extent, status of perfection (if any), and effect as the prepetition liens that

             25 they replace (the “Prepetition Liens”), effective as of the Petition Date without the

             26 necessity of Wilmington or Cal-Mortgage taking any further action, upon the right, title and

             27 interest in the following property of the Debtor:

17339716.3
             28                                                 -3-
                              FINAL ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363     Doc# 13     Filed: 03/16/21 Entered: 03/16/21 16:51:34         Page 29 of
                                                          32
              1                a.     All pre-petition Collateral of Wilmington or Cal-Mortgage, including all

              2                       proceeds, profits, rents, and products thereof; and

              3                b.     Property acquired by the Debtor after the Petition Date, which is of

              4                       the same nature, kind, and character as the prepetition Collateral,

              5                       and all proceeds, profits, rents, and products thereof.

              6         4.     The Adequate Protection Liens shall be subject to (a) allowed professional

              7 fees and disbursements of professionals (i) retained by the Debtor, pursuant to

              8 Bankruptcy Code section 327 and (ii) by professionals retained by the official committee

              9 of unsecured creditors, if any, pursuant to Bankruptcy Code section 1103(a) and (b)
             10 statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6), together

             11 with the statutory rate of interest, and any fees payable to the Clerk of the Bankruptcy

             12 Court (collectively, the “Carve Out”) and shall otherwise be junior only to any valid,

             13 perfected, unavoidable liens or security interests that are superior to the Prepetition Liens

             14 in existence as of the Petition Date, or any valid and unavoidable liens or security

             15 interests that are senior in priority to the Prepetition Liens that are perfected subsequent

             16 to the Petition Date as permitted by section 546(b) of the Bankruptcy Code (collectively,

             17 the “Permitted Prior Liens”). Except as provided herein, the Adequate Protection Liens

             18 shall not be made subject to or pari passu with any lien or security interest heretofore or

             19 hereinafter in the Chapter 11 Case or any Successor Case, and shall be valid and

             20 enforceable against any trustee appointed in the Chapter 11 Case or any Successor

             21 Case, or upon the dismissal of the Chapter 11 Case or in any other proceedings

             22 superseding or related to any of the foregoing (collectively, the “Successor Case”). The

             23 Adequate Protection Liens shall not be subject to sections 510, 549, or 550 of the

             24 Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate

             25 pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the

             26 Prepetition Liens or the Adequate Protection Liens.

             27         5.     As further adequate protection of the interests of Wilmington and Cal-

             28                                                -4-
17339716.3                    FINAL ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 30 of
                                                        32
              1 Mortgage in the Collateral against any diminution in value of such interests in the

              2 Collateral Wilmington and Cal-Mortgage are hereby granted, subject to the Carve-Out,

              3 as, and to the extent provided by section 507(b) of the Bankruptcy Code, an allowed

              4 superpriority administrative expense claim in the Chapter 11 Case and any Successor

              5 Case (the “Adequate Protection Superpriority Claims”).

              6         6.     Except as set forth herein, the Adequate Protection Superpriority Claims

              7 shall have priority over all administrative expense claims and unsecured claims against

              8 the Debtor or its estate, now existing or hereafter arising, of any kind or nature

              9 whatsoever, as and to the extent provided by Bankruptcy Code Section 507(b); provided,
             10 however, that the Adequate Protection Superpriority Claims shall be subject to the Carve-

             11 Out

             12         7.     Nothing in this Final Order shall waive, impair, or preclude the right of the

             13 Debtor, or any other party in interest, to seek to avoid the liens of the Wilmington or Cal-

             14 Mortgage on the grounds that said liens were not perfected in a due and proper manner,

             15 or on any other appropriate grounds.

             16         8.     As additional protection for the Debtor’s use of cash collateral, the Debtor

             17 shall provide to Wilmington and Cal-Mortgage (or their respective counsels of record, if

             18 any) on Wednesday of each week (commencing with the second week after the Petition

             19 Date), a weekly report in the same form as the Budget indicating all receipts received and

             20 disbursements made by the Debtor in the week ending the prior Friday compared to the

             21 Budget and detailing any variances of more than 10% from the disbursements and

             22 receipts in the Budget.

             23         9.     Notwithstanding Bankruptcy Rules 4001(a)(1) and 6004(h), to the extent

             24 applicable, this Final Order is not stayed and shall be effective upon the date of its entry

             25 on the docket.

             26         10.    The automatic stay of section 362 of the Bankruptcy Code is hereby

             27 modified to permit the performance of each and every right and obligation set forth in this

             28                                                -5-
17339716.3                    FINAL ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34        Page 31 of
                                                        32
              1 Final Order.

              2        11.     The Debtor is hereby authorized to take such actions and to execute such

              3 documents as may be necessary to implement the relief granted by this Final Order.

              4        12.     The Court has and will retain jurisdiction to enforce this Final Order

              5 according to its terms.

              6                                       *** END OF ORDER ***

              7

              8

              9
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28                                                -6-
17339716.3                    FINAL ORDER AUTHORIZING POST-PETITION USE OF CASH COLLATERAL

             Case: 21-40363    Doc# 13    Filed: 03/16/21 Entered: 03/16/21 16:51:34       Page 32 of
                                                        32
